Name: Commission Regulation (EEC) No 2691/91 of 11 September 1991 adopting definitive measures on the issuing of STM licences for milk and milk products in regard to Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 9. 91 Official Journal of the European Communities No L 255/11 COMMISSION REGULATION (EEC) No 2691/91 of 11 September 1991 adopting definitive measures on the issuing of STM licences for milk and milk products in regard to Spain Spain, an increase in indicative ceilings cannot be contemplated at present ; Whereas, as part of the definitive measures referred to in Article 85 (3) of the Act, the suspension of the issuing of STM licences provided for in the abovementioned Regu ­ lations until the end of the third quarter of 1991 should be confirmed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 606/86 of 28 February 1986 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten (3), as last amended by Regulation (EEC) No 334/91 (4), fixes the indicative ceiling for imports into Spain of certain products in the milk and milk products sector for 1991 ; Whereas applications for STM licences lodged solely in the Community of Ten during the periods 17 to 21 June 1991 for cheese categories 5 and 6 and 22 July 1991 for category 3, relate to quantities in excess of that fraction of the indicative ceiling set aside for the third quarter of 1991 ; Whereas the Commission accordingly adopted, by an emergency procedure, suitable interim protective measures by Regulations (EEC) No 1883/91 (*) and (EEC) No 2253/91 (6) ; whereas definitive measures must be adopted ; whereas, in view of the market situation in HAS ADOPTED THIS REGULATION : Article 1 1 . The issuing of STM licences applied for in the Community of Ten for products in the milk and milk products sector as referred to in Regulations (EEC) No 1 883/9 1 and (EEC) No 2253/91 is hereby definitively suspended for the third quarter of 1991 . 2 . Further applications for STM licences may be lodged from 23 September 1991 for all products in respect of that fraction of the indicative ceiling set aside for the fourth quarter of 1991 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p . 106. (2) OJ No L 293, 27. 10 . 1988 , p. 7. 0 OJ No L 58 , 1 . 3. 1986, p. 28 . 0 OJ No L 39, 13 . 2. 1991 , p . 15. 0 OJ No L 168, 29. 6. 1991 , p . 84. (j OJ No L 204, 27. 7. 1991 , p . 45 .